30 A.3d 315 (2011)
208 N.J. 376
In the Matter of Dorca I. DELGADOSHAFER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-8 September Term 2011, 069138
Supreme Court of New Jersey.
November 17, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-087, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent) that DORCA I. DELGADO-SHAFER, formerly of CAMDEN, who was admitted to the bar of this State in 2002, and who has been suspended from the practice of law since January 2, 2009, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process), RPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violating the RPCs through the acts of another), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that DORCA I. DELGADO-SHAFER is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall continue to comply with the conditions ordered by this Court on December 4, 2008, requiring her to complete twelve hours of courses in professional responsibility prior to reinstatement to practice and following reinstatement, to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.